              Case 1:20-cr-00182-VEC Document 24 Filed 03/09/20 Page 1 of 1
                                              U.S. Department of Justice
     [Type text]
                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza       USDC SDNY
                                                          New York, New York 10007       DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                          March 9, 2020                  DOC #:
        BY ECF                                                                           DATE FILED: 03/09/2020
        The Honorable Valerie E. Caproni


                                                        MEMO ENDORSED
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

           Re:     United States v. Jonathan Burgos et al., 20 Cr. 189 (VEC)

        Dear Judge Caproni:

                 The Government respectfully writes to request to reschedule the arraignment and
        initial pretrial conference for defendants Tyrone Howard and Bobby Ramos in the above-
        referenced case. Due to an error by the Government’s clerk’s office, Mr. Howard and Mr.
        Ramos were not ordered produced for the scheduled arraignment on Monday, March 9,
        2020 at 11:00 a.m.

               The Government has conferred with defense counsel for Mr. Howard and Mr.
        Ramos and all the parties are available for an arraignment and initial pretrial conference on
        Wednesday, March 11, 2020 at 3:00 p.m. Accordingly, the Government respectfully
        requests that the arraignment and conference for Mr. Howard and Mr. Ramos be
        rescheduled to that date.
               .

                                                                Respectfully submitted,

                                                                GEOFFREY S. BERMAN
Application GRANTED.                                            United States Attorney for the
                                                                Southern District of New York
SO ORDERED.         Date: 03/09/2020
                                                         By: ______________________
                                                             Juliana N. Murray
                                                             Assistant United States Attorney
HON. VALERIE CAPRONI                                         (212) 637-2314
UNITED STATES DISTRICT JUDGE

                                                         cc:        David Greenfield, Esq. (via ECF)
                                                                    James Neuman, Esq. (via ECF)
